Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Photographs are acceptable as final drawings, in lieu of ink drawings to illustrate inventions incapable of being otherwise accurately or adequately depicted (e.g. photomicrographs of electrophoresis gels, blots, auto-radiographs, cell cultures, histological tissue cross sections, etc.). This is not the case with the instant invention; on the contrary, the hair styling device would be more clearly depicted as an ink drawing. See MPEP 608.02.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blischke et al. (EP 2622986).
Regarding claim 1, Blischke et al. disclose a styling apparatus used to style a user’s hair, comprising: a styling arm (120-1 or 120-2, Refer to Figure 1); a layer of glass (130,140 Refer to the second to last paragraph on page 4 and the fifth paragraph on page 8) positioned on the styling arm; and a film layer (resistance layer 170,180, Refer to third and fourth paragraphs of page 4) deposited on a bottom surface of the layer of glass and positioned between the layer of glass and the styling arm (Refer to the fourth paragraph on page 7 which states the film layer 170 is disposed directly on the underside of the main surface of the glass layer 130,140); wherein user hair placed atop the layer of glass is styled using heat passing from the film layer through the layer of glass (Refer to Figures 1-7).  
Regarding claims 3 and 4, Blischke et al. disclose the film layer comprises a resistive ink film layer (Refer to the fifth paragraph on page 6, the fourth and sixth paragraphs on page 7, and the first paragraph on page 9).  
Regarding claim 9, Blischke et al. disclose a hair styling apparatus, comprising: an arm (120-1); a reciprocal arm (120-2) joined to the arm; a layer of glass (130,140 Refer to the second to last paragraph on page 4 and the fifth paragraph on page 8) positioned in the arm; and a film layer (resistance layer 170,180, Refer to third and fourth paragraphs of page 4) disposed on a bottom surface of the layer of glass and positioned beneath the layer of glass and proximate the arm.  
The claimed phrase “printed” is being treated as a product by process limitation; that is   the film layer is formed via a printing process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Blischke et al. teach the film layer may be applied by a screen-printing method or another two dimensional structuring technique of the thin-film or thick-film technique (Refer to the fifth paragraph of page 8 and the first paragraph of page 9). 
Regarding claim 10, Blischke et al. disclose the film layer is electrically powered (Refer to Abstract).  
Regarding claim 12, Blischke et al. disclose the hair styling apparatus is powered by an external power source (Refer to the tenth paragraph of page 2 and the fourth paragraph of page 9).  
Regarding claim 13, Blischke et al. disclose user hair placed atop the layer of glass is styled using heat passing from the film layer through the layer of glass and film layer. 
Regarding claims 14 and 15, Blischke et al. disclose the film layer comprises a resistive ink film layer (Refer to the fifth paragraph on page 6, the fourth and sixth paragraphs on page 7, and the first paragraph on page 9).  
Regarding claim 17, Blischke et al. disclose wherein the film layer comprises a nano ink layer (Refer to the fifth paragraph on page 6, the fourth and sixth paragraphs on page 7, and the first paragraph on page 9).  Blischke et al. teach the film layer is on the nano-scale, as the layer is disclosed as being “at most 50nm”, “at most 100nm”…. “at most 500 nm”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Blischke et al. (EP 2622986).
Regarding claim 18, Blischke et al. a hair styling apparatus, comprising: a pair of styling arms (120-1, 120-2) joined at a hinge (110), the pair of styling arms comprising a first arm (one of 120-1, 120-2) and a second arm (other of 120-1, 120-2); a layer of glass (130,140 Refer to the second to last paragraph on page 4 and the fifth paragraph on page 8) positioned on the styling arm; and a film layer (resistance layer 170,180, Refer to third and fourth paragraphs of page 4) deposited on a bottom surface of the layer of glass and positioned between the layer of glass and the styling arm (Refer to the fourth paragraph on page 7 which states the film layer 170 is disposed directly on the underside of the main surface of the glass layer 130,140) (Refer to Figures 1-7).  Although Blischke et al. do not explicitly state the glass layer being clear/transparent, it is well-known and conventional for glass to be clear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glass layer of the device of Blischke et al. to be clear as it is conventional and well-known for glass to be clear.
Regarding claim 20, Blischke et al. disclose wherein the film layer comprises a nano ink layer (Refer to the fifth paragraph on page 6, the fourth and sixth paragraphs on page 7, and the first paragraph on page 9).  Blischke et al. teach the film layer is on the nano-scale, as the layer is disclosed as being “at most 50nm”, “at most 100nm”…. “at most 500 nm”. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blischke et al. as evidenced by Chan (US 20080092915).
Regarding claim 2, Blischke et al. disclose the styling apparatus of claim 1 above. Although Blischke et al. are silent regarding the layer of glass comprising tempered glass, it is well-known and conventional for such styling devices to comprise tempered glass as evidenced by Chan (Refer to paragraph 0035 and Figures 2A and 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blischke et al. such that the glass layer comprise tempered glass as Chan demonstrates it is well-known and conventional to use tempered glass as the glass layer of such hair styling devices. 

Claims 5-7, 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Blischke et al. as evidenced by Olding et al. (US 20070023738).
Regarding claims 5, 16 and 19, Blischke et al. discloses the styling apparatus of claims 4, 15, and 18 above having a resistive ink film layer. Blischke et al. disclose the conductive particles provided in the resistive ink film layer (e.g. tin oxide, zinc oxide, graphite, etc.) but is silent regarding the binder/matrix composition being a polymer such that the resistive ink film layer is a Polymer Thick Film (PTF) ink.; however, it is well known and conventional for such resistive ink film layers to be polymer thick film inks as evidenced by Olding et al. (Refer to paragraphs 0027, 0034, 0037 and claims 13 and 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the styling apparatus of Blischke et al. such that the resistive ink film layer be a polymer thick film ink, since Olding et al. demonstrate it is well-known and conventional in the art for such thick films to use polymer binding/matrix compositions. 
Regarding claims 6 and 7, Blischke et al. disclose the styling apparatus of claim 3, where the ink film layer is distributed beneath the layer of glass; however, Blischke et al. is silent regarding the distribution being uniform or in a form of a decorative pattern. It is well-known and conventional for such ink film layers to be distributed uniformly or in a pattern on a desired substrate as evidenced by Olding et al. which explain  “the thick conductive film is a track for electrical contact and may cover the entire surface (on the mica directly or on top of the resistive layer) or it may be deposited in large areas or in a track pattern” (Refer to paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the styling apparatus of Blischke et al. such that the ink film be uniform or in a form of a pattern, where any pattern is decorative, as Olding et al. explain it is conventional for such films to be deposited in the claimed configurations on their supporting substrates.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blischke et al.  and Kukino et al. (US 20080210684).
Regarding claim 8, Blischke et al. disclose the styling apparatus of claim 1 above; however, Blischke et al. do not disclose an insulation layer below the film layer and away from the layer of glass.  Kukino et al. disclose a similar hair styling device (Refer to Figure 6) having hair contacting layers/plates heated via an ink film heater (4) (Refer to paragraph 0097 and 0077). Kukino et al. teach each arm includes an insulating layer 25 disposed below the film heater layer opposite the hair contacting layer to prevent burning the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the styling apparatus of Blischke et al. to include an insulation layer below the film layer (opposite the hair contacting glass layer), as taught by Kukino et al. in order to insulate the arm and protect a user from getting burned. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blischke et al. as evidenced by Warner (US 20040206368).
Regarding claim 11, Blischke et al. disclose the hair styling apparatus of claim 9 above, where the device requires connection to a power source for use; however, Blischke et al. are silent regarding the power source being a battery. It is well-known and conventional in the art for hair styling devices to be provided with power cords or batteries for powering the devices, as evidenced by Warner et al. (Refer to paragraphs 0043, 0046, 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mains plug (power cord) of the hair styling apparatus of Blischke et al. with a battery, since providing batteries or a power cord for connection with a power supply are art-recognized functional equivalent means for electrically powering such devices, as evidenced by Warner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although Chan (US 20080092915) is not relied upon in the rejection of claim 18, it is noted that Chan demonstrates it is well-known for glass to be clear and for clear glass to be used in hair styling devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799